DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/13/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Bradin on 8/30/2022.

The application has been amended as follows: 
In the claims:
Claim 14: on line 2, delete “other materials”, and insert --post-consumer waste product--
Claim 14: on line 3, delete “other materials”, and insert --post-consumer waste product--
Claim 14: on line 6, delete “other materials”, and insert --post-consumer waste product--
Claim 14: on line 8, delete “other materials”, and insert --post-consumer waste product--
Claim 25: on line 2, delete “the” before “amount”, and insert --an--
Claim 25: on line 3, before “two or more” insert --the--

Response to Arguments
Applicant’s arguments and amendments submitted 8/12/2022 have been fully and carefully considered and are found persuasive.
The claim objections and rejection under 35 USC 112(b) are withdrawn in view of applicant’s arguments and amendments submitted 8/12/2022 (see arguments page 7-8).

Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for allowability :  Considering claims 1-26, as per claim 1, the prior art does not teach or fairly suggest a retort chamber comprising: a) a top, b) a bottom, c) a heater at or near the bottom of the retort chamber capable of heating the bottom to a temperature between about 900 and 13000 C, d) two or more inlet ports located at or near the bottom of the retort chamber, e) one or more outlet ports located at or near the top of the retort chamber, f) temperature monitors at or near the top and bottom of the retort chamber, g) a temperature monitor located at a position between about 30 and about 70% of the distance between the top and the bottom of the retort chamber, and h) a vacuum line or aspirator located between about 40 and about 60% of the distance between the top and the bottom of the retort chamber, wherein the retort chamber has a cylindrical shape.
Ershag (US 2006/0163053) is regarded as the closest relevant prior art, Ershag teaches a retort chamber (retort chamber 2-2, Fig. 1; para [00431) comprising a top (the top of retort chamber 2-2, as illustrated in Fig. 1; para [0043]), a bottom (the bottom of 2-2, as illustrated in Fig. 1; para [0043]), a heater (3-1, Fig. 1; para [0048]) at or near the bottom of the retort chamber capable of heating the bottom to a temperature between about 900 and 1300 degrees centigrade ("1000 degrees centigrade", para [0047]), two or more inlet ports (which includes 3-3 and 3-5, as illustrated in Fig. 1; para [0078], [0092]; the reference is silent to 3-3 but cites 3-31 as a heat entry port, para [0076]) located at or near the bottom of the retort chamber (as illustrated in Fig. 1), one or more outlet ports (2-4, Fig. 1; para [0048]) located at or near the top of the retort chamber (as illustrated in Fig. 1), a set of first temperature monitors (which include the top two and bottom two instances of T, as illustrated in Fig. 1; para [0071]) at or near the top and bottom of the retort chamber (as illustrated in Fig. 1) a second temperature monitor (the middle-most instance of T, as illustrated in Fig. 1; para [0071]), and an outlet location (outlet: 2-6, Fig. 1; para [0046]). Ershag does not teach or suggest that the second temperature monitor is located at a position between about 30 and about 70% of the distance between the top and the bottom of the retort chamber, nor wherein the system comprises vacuum line or aspirator that located between about 40 and about 60% of the distance between the top and bottom of the retort chamber; as Ershag clearly teaches the pressure of the vessel is above vacuum (see para [0052]).
Machon et al (US 10,329,400 and US 10,703,876) expressly teaches that a vacuum line or aspirator is provided at the top third of the retort chamber, therefore would not be combinable to arrive at the instantly located vacuum line or aspirator that located between about 40 and about 60% of the distance between the top and bottom of the retort chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772